DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 04/14/2022.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the
invention.
Claim 1, line 8, recites the limitation "the base generic part". The limitation "base generic device" is previously introduced in claim 1, line 1. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the base generic device”) ; or (2) is intended to be a new
limitation which ambiguously conflicts with the previous limitation of claim 1. Accordingly, the
metes and bounds of the claim are not clear. Therefore, claim 1 is rejected 35 U.S.C. § 112(b),
as being indefinite for failing to particularly point out and distinctly claim the subject matter which
the inventor or a joint inventor regards as the invention.
Claim 1, line 10, recites the limitation "said base generic part". The limitation "base generic device" is previously introduced in claim 1, line 1. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the base generic device”) ; or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 1 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent 11331205B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.


Table 1: illustrates the conflicting claim pairs:
17/718370   
1
US11331205B2
1


Table 2: Comparison of claims in instant application 17/658030vs. claims in US11331205B2.
17/658030   
US11331205B2
1. A method for modifying a first digital model of a base generic device

method comprising the steps of:
     importing a second digital model of a target shape;
     modifying said first digital model to create a third digital model of a customised device
based on said target shape, said modifying including:
     determining a warping interpolation function based on relative positions of a set
of source points associated with the first digital model of the base generic part and relative positions of the same points projected to the target shape; and






     applying the warping interpolation function to all vertices of said base generic part to generate said third digital model of said customised device, wherein said third digital
model of said customised device is adapted to fit said target shape.


1. A method for modifying a digital model of a generic device, the method comprising:
     importing a first digital file of a base generic part;

     importing a second digital file of a target shape;
     modifying said first digital file to create a digital model of a customised device based on said target shape, said modifying including:
     determining a warping interpolation function based on a projection between said base generic part and said target shape, said projection determining relative positions of a set of points associated with the base generic part and relative positions of a set of points associated with the target shape, the set of points associated with the base generic part having corresponding source point positions and the set of points associated with the target shape having corresponding target point positions; and
     applying the warping interpolation function to all points of said base generic part to generate said digital model of said customised device, wherein said digital model of said customised device is adapted to fit said target shape.



8.	Although the claims at issue are not identical, they are not patentably distinct from each other. For example, claim 1 of the present application recites “modifying said first digital model to create a third digital model of a customised device based on said target shape, said modifying including:” "determining a warping interpolation function based on relative positions of a set of source points associated with the first digital model of the base generic part and relative positions of the same points projected to the target shape; and” “applying the warping interpolation function to all vertices of said base generic part to generate said third digital model of said customised device, wherein said third digital model of said customised device is adapted to fit said target shape” while claim 1 of 11,331,205 discloses “modifying said first digital file to create a digital model of a customised device based on said target shape, said modifying including:” “determining a warping interpolation function based on a projection between said base generic part and said target shape, said projection determining relative positions of a set of points associated with the base generic part and relative positions of a set of points associated with the target shape, the set of points associated with the base generic part having corresponding source point positions and the set of points associated with the target shape having corresponding target point positions; and” “applying the warping interpolation function to all points of said base generic part to generate said digital model of said customised device, wherein said digital model of said customised device is adapted to fit said target shape”. The “modifying said first digital file to create a digital model of a customised device based on said target shape, said modifying including:” “determining a warping interpolation function based on a projection between said base generic part and said target shape, said projection determining relative positions of a set of points associated with the base generic part and relative positions of a set of points associated with the target shape, the set of points associated with the base generic part having corresponding source point positions and the set of points associated with the target shape having corresponding target point positions; and” “applying the warping interpolation function to all points of said base generic part to generate said digital model of said customised device, wherein said digital model of said customised device is adapted to fit said target shape” would be corresponding to “modifying said first digital model to create a third digital model of a customised device based on said target shape, said modifying including:” "determining a warping interpolation function based on relative positions of a set of source points associated with the first digital model of the base generic part and relative positions of the same points projected to the target shape; and” “applying the warping interpolation function to all vertices of said base generic part to generate said third digital model of said customised device, wherein said third digital model of said customised device is adapted to fit said target shape”.




Allowable Subject Matter
8. 	Claim 1 is allowed over prior art.
9. 	The following is an examiner's statement of reasons for allowance:
Using independent claim 1 as an example, and in the context of the claim as a whole, the prior art does not teach or suggest:
“modifying a first digital model of a base generic device, said first digital model being a triangulated vertex boundary representation suitable for 3D printing, the method comprising the steps of:” “modifying said first digital model to create a third digital model of a customised device based on said target shape, said modifying including:” "determining a warping interpolation function based on relative positions of a set of source points associated with the first digital model of the base generic part and relative positions of the same points projected to the target shape; and” “applying the warping interpolation function to all vertices of said base generic part to generate said third digital model of said customised device, wherein said third digital model of said customised device is adapted to fit said target shape.”, as claimed.

The following prior art references are relevant to the claimed invention:
Dean et al. (US-2012/0230566-A1), teaches a method for modifying a first digital model of a base generic device, the method comprising the steps of: importing a second digital model of a target shape (¶0020, ¶0036; ¶0134-0136); determining a warping interpolation function between said base generic part and said target shape (¶0135-0137); applying the warping interpolation function to all vertices of said base generic part to generate said third digital model of said customised device (¶0136-0137; ¶0217). However, “modifying a first digital model being a triangulated vertex boundary representation” "determining a warping interpolation function based on relative positions of a set of source points associated with the first digital model of the base generic part and relative positions of the same points projected to the target shape; and” “applying the warping interpolation function to all vertices of said base generic part to generate said third digital model of said customised device, wherein said third digital model of said customised device is adapted to fit said target shape.” are not disclosed.
Mahfouz et al. (WO-2010/099359-A1), teaches determining a warping Interpolation based on projections of points between a source and target shape (¶0014; ¶0174).
Min et al. (WO-2004/110309-A2), teaches aligning a model of said base part rendered by said first digital file to a centroid (page 22 line 10-14); validating suitability of said customised device for computer aided manufacture (page 59 line 12-23).
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dean et al. (US-2006/0094951-A1), teaches a computer aided design method for producing an implant for a patient prior to operation comprising the steps of: generating data with a non- invasive 3D (3-dimensional) scan of the patient's defect site that digitally represents the area that will receive the implant; designing and validating an implant on a computer based on digital data generated from a volume image of the patient; and fabricating the implant based solely on the implant design data generated on computer (Abstract). The TPS warp can be extended to 3D, and has been used for calculating B-spline encoded average skull shapes (¶0203).
Schroeder (US-2010/0292963-A1), teaches medical implants and surgical instruments produced to precisely fit individual subjects. In particular, the present invention utilizes a combination of medical imaging, quantitative image analysis, CAD, CAM, and additive manufacturing processes to personalized biocompatible devices (Abstract).
Milliron (US-6,608,631-B1), teaches a flexible and general modular methodology for constructing, analyzing, and evaluating geometric warps and deformations (Abstract). Generating graphical warps or deformations through feature-based transformation of an undeformed model to create a deformed model (col 2 lines 52-59).
Mahfouz (US-10,052,206-B2), teaches a method of generating a patient specific prosthetic implant is described, which includes: generating a three dimensional electronic representation of a human anatomical feature of a unique patient; identifying one or more representative surface curvature features on the three dimensional electronic representation (Abstract). A series of registration and warping techniques was used to select corresponding points on all the other bone models in the training set (col 2 lines 51-64).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619